           Case 1:20-cv-00167-AWI-HBK Document 12 Filed 06/14/21 Page 1 of 2


 1

 2

 3                               UNITED STATES DISTRICT COURT
 4                             EASTERN DISTRICT OF CALIFORNIA
 5

 6   FRANCISCO RODRIGUEZ, JR.,                            CASE NO. 1:20-cv-00167-AWI-HBK (PC)
 7                          Plaintiff,                    ORDER ADOPTING FINDINGS AND
                                                          RECOMMENDATIONS AND
 8                   v.                                   DISMISSING ACTION FOR FAILURE
                                                          TO OBEY COURT ORDERS AND
 9   CALIFORNIA CORRECTIONAL                              LACK OF PROSECUTION
     INSTITUTION, et al.,
10                                                        (Doc. No. 11)
                            Defendants.
11

12

13          Plaintiff Francisco Rodriguez, Jr., is a state prisoner proceeding pro se and in forma
14 pauperis in this civil rights action under 42 U.S.C. § 1983. This matter was referred to a United

15 States magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Eastern District of California

16 Local Rule 302.

17          On June 26, 2020, the assigned magistrate judge issued a screening order under 28 U.S.C.
18 § 1915A that determined Plaintiff had failed “to state a cognizable claim against any defendant.”

19 Doc. No. 8 at 4. Plaintiff was ordered to file an amended complaint within sixty days and warned

20 that if he failed to comply with that order the case would be dismissed. Id. at 5. While the order

21 was apparently delivered to Plaintiff because it was not returned as undeliverable, Plaintiff failed

22 to file an amended complaint or seek an extension of time to comply with the order.

23          On May 3, 2021, the assigned magistrate judge issued findings and recommendations to
24 dismiss without prejudice the instant action for failure to comply with court orders and lack of

25 prosecution. Doc. No. 11. Despite receiving an opportunity to do so, Plaintiff has not objected to

26 the findings and recommendations.

27          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this Court has conducted a
28 de novo review of this case. Having carefully reviewed the entire file, the Court concludes that
            Case 1:20-cv-00167-AWI-HBK Document 12 Filed 06/14/21 Page 2 of 2


 1 the findings and recommendations are supported by the record and proper analysis.

 2

 3                                             ORDER
 4          Accordingly, IT IS HEREBY ORDERED that:
 5          1.    The findings and recommendations (Doc. No. 11) issued on May 3, 2021, are
 6                ADOPTED in full;
 7          2.    This action is DISMISSED without prejudice for failure to obey court orders and
 8                lack of prosecution.
 9          3.    The Clerk of Court shall CLOSE this case.
10
     IT IS SO ORDERED.
11

12 Dated:    June 14, 2021
                                              SENIOR DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                   2
